DETAILED ACTION
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/14/2021 has been entered. 
This communication is responsive to Amendment, filed 04/14/2021. 
Claims 1-33 are pending in this application. In the Amendment, claims 31-33 have been added, and claims 1, 9-10 have been amended. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4, 9-15, 20-24, 29-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10/410,035 in view of Schechter et al. (“Schechter”, Pub. No. US 2013/0160110), and Kim (Pub. No. US 2010/0225607). Although the claims at issue are not identical, they are not patentable distinct from each other because ‘035 teaches all the limitations except for the limitations of concurrently displaying an 2indication of the respective feature and an indication that authentication is required to access the respective feature; wherein the indication of the respective feature and the indication that authentication is required to access the respective feature are displayed without displaying an authentication user interface; and wherein content from the application associated with the respective feature is displayed in a location occupied by the indication of the respective .
Claims 5-6, 16-17, and 25-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10/410,035 in view of Schechter et al. (“Schechter”, Pub. No. US 2013/0160110), Kim (Pub. No. US 2010/0225607), and Bandyopadhyay et al. (“Bandyopadhyay”, Pub. No. US 2012/0009896). 
‘035 in view of Schechter and Kim does not specifically teach the limitations of claims 5-6, 16-17, and 25-26. However, Bandyopadhyay teaches the limitations (see [0071]; [0072]; [0101]; [0108]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teaching of Bandyopadhyay in the invention of  the modified ‘035 in view of Schter in order to provide access to functionalities of electronic device during locked mode and unlocked mode.

s 7, 18 and 27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10/410,035 in view of Schechter et al. (“Schechter”, Pub. No. US 2013/0160110), Kim (Pub. No. US 2010/0225607), and Muschetto (Pub. No. US 2003/0160815).
‘035 in view of Schechter and Kim does not specifically teach the limitations of claims 7, 18 and 27. However, Muschetto teaches the limitations (see figs. 2 and 7; [0060]; [0062]; [0104]; [0105]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teaching of Muschetto in the invention of the modified ‘035 in view of Schechter in order to provide the user with a GUI containing a panel along each of its edges within an device’s display. Thus, this would allow the user to quickly access information content and/or configuration management from each panel. 

Claims 8, 19 and 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10/410,035 in view of Schechter et al. (“Schechter”, Pub. No. US 2013/0160110), Kim (Pub. No. US 2010/0225607), and Hackborn et al. (“Hackborn” Pub. No. US 2011/0119610).
‘035 in view of Schechter and Kim does not specifically teach the limitations of claims 8, 19 and 28. However, hackborn teaches the limitations (see, [0008]; [0009]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teaching of Hackborn in the invention of the modified ‘035 in view of Schechter in order to provide the user with overlapping of GUI layers and to allow the user interactions with GUI layers and generating information the reflects the user interactions.
Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 31-33 recites “after receiving the request to access the respective feature: receiving, via the passcode entry interface, a passcode.” It is unclear whether the passcode entry interface is being displayed for receiving a passcode is displayed after receiving the request to access the respective feature or is displayed after detecting the first set of biometric information. Since claims 1, 9 and 10 require “displaying a passcode entry interface, wherein the passcode entry interface was not displayed prior to detecting the first set of biometric information”. The examiner assumes that the passcode entry interface is being displayed for receiving a passcode is displayed after detecting the first set of biometric information.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-6, 9-12, 16-17, 20-21, 25-26, and 29-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bandyopadhyay et al. (“Bandyopadhyay”, Pub. No. US 2012/0009896),   Tsuda (Pub. No. US 2010/0265204), Schechter et al. (“Schechter”, Pub. No. US 2013/0160110), and Kim (Pub. No. US 2010/0225607).
Per claim 1, Bandyopadhyay teaches an electronic device, comprising:
a display, one or more processors, and memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for:
while the device is in a locked mode in which access to a respective set of features of the electronic device is locked: displaying a first user interface on the display (figs. 2A; [0063]); and
detecting a first input, in response to detecting the first input, displaying a user interface for an application on the display, wherein the application is in a limited-access mode in which access to a respective feature from the application is restricted in accordance with restriction criteria ([0010]; [0043]; [0084]; [0085]; [0097]; [0114]; [0015] ); and
while the application is in the limited-access mode receiving a request to access the respective feature and after receiving the request to access the respective feature: detecting a first set of authentication information;
in accordance with a determination that the first set of authentication information is one of one or more enrolled sets of authentication information that are enrolled with the device: providing access to the respective feature in a full-access mode in which access to the respective feature is not restricted in accordance with the restriction criteria, and transitioning the device from the locked mode to an unlocked mode in which the respective set of features of the 
in accordance with a determination that the first set of biometric information is not one of the one or more enrolled sets of authenticaion information, maintaining the application in the limited-access mode and maintaining the device in the locked mode (figs. 7-8; [0010]; [0043]; [0084]; [0085]; [0097]; [0104]; [0114]; [0015]). 	Although Bandyopadhyay teaches authenticating the user for full-access to set of functions in an unlocked mode as described above, Bandyopadhyay does not teach authenticating the user by detecting a first set of biometric information using a biometric sensor in accordance with a determination that the first set of biometric information is one of one or more enrolled sets of biometric information that are enrolled with the device. However Tsuda teaches authenticating the user based on biometric input from the user to allow or prevent the user from accessing respective functions of an electronic device (0009]; [0035]; [0041]; [0069]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teaching of Tsuda in the invention of Bandyopadhyay in order to provide access control of an electronic device based on biometric input of the user. Thus, this would allow the user to effortlessly gaining full-access control of a mobile device without the need to type in a password. 
	Although Bandyopadhyay teaches providing an indicator a device is in in a lock mode (fig. 2A, indicator 236; fig. 3A, indicator 320; fig. 4B, indicator 480), the modified Bandyopadhyay does not specifically teach concurrently displaying an 2indication of the respective feature and an indication that authentication is required to access the respective feature.

	The modified Bandyopadhyay does not specifically teach displaying a passcode entry interface, wherein the passcode entry interface was not displayed prior to detecting the first set of biometric information. However, Kim teaches displaying a passcode entry interface, wherein the passcode entry interface was not displayed prior to detecting the first set of biometric information ([0128]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teaching of Kim in the invention of the modified Bandyopadhyay in order to provide the user with security management for quickly accessing one or more functionalities of a locked device by switching to pin code entry when fingerprint authentication fails for a predetermined number of times.
Per claim 5, the modified Bandyopadhyay teaches the electronic device of claim 1, wherein: the user interface for the application is a settings-management interface that is associated with a plurality of device settings, in the limited-access mode, the device prevents at least one respective setting from being changed, and in the full-access mode, the respective setting is enabled to be changed (Bandyopadhyay, [0010]; [0051]; [0071]; [0072]; [0075]; [0076]; [0108]). 

Claims 9-10 individually is rejected under the same rationale as claim 1.
Per claim 11, the modified Bandyopadhyay teaches the electronic device of claim 1, wherein the indication of the respective feature and the indication that authentication is required to access the respective feature are displayed without displaying an authentication user interface (Schecheter, at figs 1 and 7, steps 710-714; [0019]; [0064]; [0075]; [0078]; Tsuda, 0009]; [0035]; [0041]; [0069]).  
Per claim 12, the modified BAndyopadhyay teaches the electronic device of claim 1, wherein content from the application associated with the respective feature is displayed in a location occupied by the indication of the respective feature and the indication that authentication is required to access the respective feature (Schecheter, at figs 1 and 7, steps 710-714; [0019]; [0064]; [0075]; [0078]).
Claims 16 and 17 are rejected under the same rationale as claims 5 and 6 respectively.
Claims 20 and 21 are rejected under the same rationale as claims 11 and 12 respectively.
Claims 25 and 26 are rejected under the same rationale as claims 5 and 6 respectively.
Claims 29 and 30 are rejected under the same rationale as claims 11 and 12 respectively.
Per claims 31, the modified Banyopadhyay teaches the electronic device of claim 1, the one or more programs further including instructions for: after receiving the request to access the 
Claims 32 and 33 are rejected under the same rationale as claim 31.
Claims 2, 4, 13, 15, 22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bandyopadhyay et al. (“Bandyopadhyay”, Pub. No. US 2012/0009896), Tsuda (Pub. No. US 2010/0265204), Schechter et al. (“Schechter”, Pub. No. US 2013/0160110), Kim (Pub. No. US 2010/0225607), and Kanda et al. (“Kanda”, Pub. No. US 2013/0102281).
	Per claim 2, the modified Bandyopadhyay teaches the electronic device of claim 1, but does not teach the user interface for the application is a notification interface that is associated with a plurality of notifications; in the limited-access mode, respective information contained in one or more of the notifications is not accessible; and in the full-access mode, the respective information is accessible. 
However, Kanda teaches the user interface for the application is a notification interface that is associated with a plurality of notifications; in the limited-access mode, respective information contained in one or more of the notifications is not accessible; and in the full-access mode, the respective information is accessible (figs. 10, 12; [0068]; [0076]; [0077]; [0093]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teaching of Kanda in the invention of the 
Per claim 4, the modified Bandyopadhyay teaches the electronic device of claim 2, wherein: the respective information that is not accessible in the limited-access mode includes information from a predetermined section of the notification interface; in the limited-access mode, the notification interface omits the predetermined section; and in the full-access mode, the notification interface includes the predetermined section (Kanda, figs. 10 and 16; [0077]; [0113]).
Claims 13 and 15 are rejected under the same rationale as claims 2 and 4 respectively.
Claims 22 and 24 are rejected under the same rationale as claims 2 and 4 respectively.

Claims 3, 14, and 23  is/are rejected under 35 U.S.C. 103 as being unpatentable over Bandyopadhyay et al. (“Bandyopadhyay”, Pub. No. US 2012/0009896), Tsuda (Pub. No. US 2010/0265204), Schechter et al. (“Schechter”, Pub. No. US 2013/0160110), Kim (Pub. No. US 2010/0225607), Kanda et al. (“Kanda”, Pub. No. US 2013/0102281, and Cottrille (Pub. No. US 2009/0164878).
Per claim 3, the modified Bandyopadhyay teaches the electronic device of claim 2, including one or more notification as described above, but does not teach wherein the respective information that is not accessible in the limited-access mode includes redacted information; in the limited-access mode, a representation of a respective notification includes a first portion and a second portion where the first portion is unredacted and the second portion is redacted; and in the full-access mode, the representation of the respective notification includes the first portion and the second portion where the first portion and the second portion are unredacted. 

Claim 14 is rejected under the same rationale as claim 3.
Claim 23 is rejected under the same rationale as claim 3.
Claime 7, 18 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bandyopadhyay et al. (“Bandyopadhyay”, Pub. No. US 2012/0009896), Tsuda (Pub. No. US 2010/0265204), Schechter et al. (“Schechter”, Pub. No. US 2013/0160110), Kim (Pub. No. US 2010/0225607), and Muschetto (Pub. No. US 2003/0160815)
Per claim 7, the modifieid  The electronic device of claim 1, wherein the user interface for the application is a user interface selected in accordance with the first input, and the one or more programs further including instructions for, in response to detecting the first input: in accordance with a determination that the first input starts from a first edge of the device, the user interface for the application is a notification interface; and in accordance with a determination that the first input starts from a second edge of the device that is different from the first edge of the device, the user interface for the application is a settings-management interface. 

Claim 18 is rejected under the same rationale as claim 7.
Claim 27 is rejected under the same rationale as claim 7

Claims 8, 19, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bandyopadhyay et al. (“Bandyopadhyay”, Pub. No. US 2012/0009896), Tsuda (Pub. No. US 2010/0265204), Schechter et al. (“Schechter”, Pub. No. US 2013/0160110), Kim (Pub. No. US 2010/0225607), and Hackborn et al. (“Hackborn” Pub. No. US 2011/0119610).
Per claim 8, the modified Bandyopadhyay teaches the electronic device of claim 1, including the determination that the first set of biometric information is one of the one or more enrolled sets of biometric information that are enrolled with the device and the first user interface 
However, Hackborn teaches the user interface for the application is translucent, and the user interface for the application is displayed on top of the first user interface, and the one or more programs further including instructions for: in accordance with the determination that the first set of biometric information is one of the one or more enrolled sets of biometric information that are enrolled with the device, displaying an animation, below the translucent user interface for the application, of the first user interface for the locked mode of the device transitioning to a user interface for the unlocked mode of the device ([0008]; [0009]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teaching of Hackborn in the invention of the modified Bandyopadhyay in order to provide the user with overlapping of GUI layers and to allow the user interactions with GUI layers and generating information the reflects the user interactions.
Claim 19 is rejected under the same rationale as claim 8.
Claim 28 is rejected under the same rationale as claim 8.
Response to Arguments


Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH T VU whose telephone number is (571)272-4073.  The examiner can normally be reached on M-F: 6:30AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/THANH T VU/Primary Examiner, Art Unit 2175